Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Crawford on Jan 31, 2022.
The application has been amended as follows: 
--Claim 1 -- A scroll compressor, comprising: 
a casing; 
a drive part disposed in a drive part accommodation space formed inside the casing and for rotating a drive shaft; 
a center head in which the drive shaft passes through and is disposed and connected to the casing; 
an orbiting scroll connected to the drive shaft; 
a fixed scroll fixed to the inside of the casing, and forming a compression chamber for compressing refrigerant by the interaction with the orbiting scroll; 
a discharge chamber formed on one side portion of the casing and through which the refrigerant is discharged; 
a back pressure chamber formed between the center head and the orbiting scroll; 

a first depressurized member disposed on a first oil recovery passage formed between the oil separator of the discharge chamber and the branch point in the oil recovery part, and for depressurizing the refrigerant; and 
a second depressurized member disposed on a second oil recovery passage formed between the branch point and the suction chamber passage in the oil recovery part, and for depressurizing the refrigerant, 103677990.1 2US Application No. 16/736,398Docket No.: HNST.P0089US 
wherein a depressurized resistance value of the first depressurized member is smaller than a depressurized resistance value of the second depressurized member; 
wherein the first depressurized member comprises a first orifice, and a first spiral part wound a plurality of times is formed on an inner circumferential surface of the first orifice, 
wherein the second depressurized member comprises a second orifice, and a second spiral part wound a plurality of times is formed on an inner circumferential surface of the second orifice, and 
wherein a passage spacing (S1) formed by the first spiral part is greater than a passage spacing (S2) formed by the second spiral part.
--Claim 3 -- A scroll compressor, comprising: 
a casing; 
a drive part disposed in a drive part accommodation space formed inside the casing and for rotating a drive shaft; 

an orbiting scroll connected to the drive shaft; 
a fixed scroll fixed to the inside of the casing, and forming a compression chamber for compressing refrigerant by the interaction with the orbiting scroll; 
a discharge chamber formed on one side portion of the casing and through which the refrigerant is discharged; 
a back pressure chamber formed between the center head and the orbiting scroll; 103677990.1 3US Application No. 16/736,398Docket No.: HNST.P0089US 
an oil recovery part for connecting an oil separator of the discharge chamber with a branch point branched to a back pressure chamber passage and a suction chamber passage formed in the center head, and for depressurizing the refrigerant and recovering oil; 
a first depressurized member disposed on a first oil recovery passage formed between the oil separator of the discharge chamber and the branch point in the oil recovery part, and for depressurizing the refrigerant; and 
a second depressurized member disposed on a second oil recovery passage formed between the branch point and the suction chamber passage in the oil recovery part, and for depressurizing the refrigerant, 
wherein a depressurized resistance value of the first depressurized member is smaller than a depressurized resistance value of the second depressurized member  
wherein the first depressurized member comprises a first orifice, and a first spiral part wound a plurality of times is formed on an inner circumferential surface of the first orifice, 
an inner circumferential surface of the second orifice, and 
wherein a length (L1) of the first orifice is shorter than a length (L2) of the second orifice.
--Claim 4 -- A scroll compressor, comprising: 
a casing; 
a drive part disposed in a drive part accommodation space formed inside the casing and for rotating a drive shaft; 103677990.1 4US Application No. 16/736,398Docket No.: HNST.P0089US 
a center head in which the drive shaft passes through and is disposed and connected to the casing; 
an orbiting scroll connected to the drive shaft; 
a fixed scroll fixed to the inside of the casing, and forming a compression chamber for compressing refrigerant by the interaction with the orbiting scroll; 
a discharge chamber formed on one side portion of the casing and through which the refrigerant is discharged; 
a back pressure chamber formed between the center head and the orbiting scroll; 
an oil recovery part for connecting an oil separator of the discharge chamber with a branch point branched to a back pressure chamber passage and a suction chamber passage formed in the center head, and for depressurizing the refrigerant and recovering oil; 
a first depressurized member disposed on a first oil recovery passage formed between the oil separator of the discharge chamber and the branch point in the oil recovery part, and for depressurizing the refrigerant; and 

wherein a depressurized resistance value of the first depressurized member is smaller than a depressurized resistance value of the second depressurized member, 
wherein the first depressurized member comprises a depressurized check valve, 103677990.1 5US Application No. 16/736,398Docket No.: HNST.P0089US 
wherein the second depressurized member comprises a second orifice, and a second spiral part wound a plurality of times is formed on an inner circumferential surface of the second orifice, and 
wherein a depressurized resistance value of the depressurized check valve is smaller than a depressurized resistance value of the second orifice.
--Claim 6 -- The scroll compressor of claim 5, wherein a passage spacing (S1) formed by the first spiral part is greater than a passage spacing (S2) formed by the second spiral part.
--Claim 7 -- The scroll compressor of claim 5, wherein a length (L1) of the first orifice is shorter than a length (L2) of the second orifice.
--Claim 8 -- A scroll compressor, comprising: 
a casing; 
a drive part disposed in a drive part accommodation space formed inside the casing and for rotating a drive shaft; 
a center head in which the drive shaft passes through and is disposed and connected to the casing; 
an orbiting scroll connected to the drive shaft; 
a fixed scroll fixed to the inside of the casing, and forming a compression chamber for compressing refrigerant by the interaction with the orbiting scroll; 

a back pressure chamber formed between the center head and the orbiting scroll; 
oil recovery part for connecting an oil separator of the discharge chamber with a branch point branched to a back pressure chamber passage and a suction chamber passage formed in the center head, and for depressurizing the refrigerant and recovering oil; 
a first depressurized member disposed on a first oil recovery passage formed between the oil separator of the discharge chamber and the branch point in the oil recovery part, and for depressurizing the refrigerant; and 103677990.1 8US Application No. 16/736,398Docket No.: HNST.P0089US 
a second depressurized member disposed on a second oil recovery passage formed between the branch point and the suction chamber passage in the oil recovery part, and for depressurizing the refrigerant, 
wherein a depressurized resistance value of the first depressurized member is smaller than a depressurized resistance value of the second depressurized member, 
wherein the first depressurized member comprises a first orifice, and a first spiral part wound a plurality of times is formed on an inner circumferential surface of the first orifice, 
wherein the second depressurized member comprises a second orifice, and a second spiral part wound a plurality of times is formed on an inner circumferential surface of the second orifice, and 
wherein at least a portion of the inner surface of the first oil recovery passage is formed with an inner diameter expansion part having a greater spacing with the first orifice.

a length (L1) of the first orifice is shorter than a length (L2) of the second orifice.
Allowable Subject Matter
Claims 1, 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “ a scroll compressor comprising an oil recovery part for connecting an oil separator of the discharge chamber with a branch point branched to a back pressure chamber passage and a suction chamber passage, a first depressurized member disposed on a first oil recovery passage formed between the oil separator and the branch point, and a second depressurized member disposed on a second oil recovery passage formed between the branch point and the suction chamber passage,   wherein the first depressurized member comprises a first orifice, and a first spiral part wound a plurality of times is formed on an inner circumferential surface of the first orifice, wherein the second depressurized member comprises a second orifice, and a second spiral part wound a plurality of times is formed on an inner circumferential surface of the second orifice, and wherein a passage spacing formed by the first spiral part is greater than a passage spacing formed by the second spiral part" as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Claim 3 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Claim 4 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a scroll compressor comprising an oil recovery part for connecting an oil separator of the discharge chamber with a branch point branched to a back pressure chamber passage and a suction chamber passage, a first depressurized member disposed on a first oil recovery passage formed between the oil separator and the branch point, and a second depressurized member disposed on a second oil recovery passage formed between the branch point and the suction chamber passage, wherein a depressurized resistance value of the first depressurized member is smaller than a depressurized resistance value of the second depressurized member, wherein the first depressurized member comprises a depressurized check valve, 103677990.1 5US Application No. 16/736,398Docket No.: HNST.P0089USwherein the second 
Claim 5 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a scroll compressor comprising an oil recovery part for connecting an oil separator of the discharge chamber with a branch point branched to a back pressure chamber passage and a suction chamber passage, a first depressurized member disposed on a first oil recovery passage formed between the oil separator and the branch point, and a second depressurized member disposed on a second oil recovery passage formed between the branch point and the suction chamber passage, a first orifice disposed between the depressurized check valve and the branch point, and having a first spiral part wound a plurality of times formed on the outer circumferential surface thereof, wherein the second depressurized member comprises a second orifice having a second spiral part wound a plurality of times formed on the outer circumferential surface thereof, and wherein a total depressurized resistance value formed by the depressurized check valve and the first orifice is smaller than a depressurized resistance value of the second orifice.  " as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 5.
Claim 8 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746